Title: Thomas Jefferson to John Barnes, 7 May 1815
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello  May 7. 15.
          Your favors of Apr. 22. & 25. are at hand. you observe that the question is how to dispose of the 4500.D & the 360.Dthe latter being interest, I supposed would be remitted to the General for use; and the 4500.D. principal being itself a stock bearing interest at 5⅔ p.c. and payable at the end of one year, I had supposed it would be best to keep it in it’s present form until payable, and then to be on the lookout for some other stock, of the US. bearing higher interest, if to be had at par, in lieu of payment of the principal. I say stock of the US. for I would trust no other. that the banks will ever fully resume the payment of specie for their notes I do not believe. late experience has shewn they cannot be forced; and their paper now circulates only for want of any other medium, and not that the public have any confidence in it. we certainly therefore must not meddle with their stock. I some time ago gave the General notice of this defalcation in the amount of interest on this particular part of his capital. but the improvement in the other part will make it up. I have learnt with great pleasure from mr Millegan & Dougherty that your health continues good; and that it may so continue to the end is my sincere prayer
          Th: Jefferson
        